JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant on November 15, 2016, and the supplement thereto. See Fed. R. App, P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the notices filed by appellant, it is
ORDERED AND ADJUDGED that the district court’s order entered October 6, 2016 be affirmed. The district court properly dismissed appellant’s complaint for lack of subject matter jurisdiction on the ground that it is “ ‘patently insubstantial,’ presenting no federal question suitable for decision.” Tooley v. Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994)).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.